                 Case 1:19-cv-01331 Document 1 Filed 05/07/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA


QUINN EMANUEL URQUHART
& SULLIVAN, LLP
                                                            CASE NO.: 2019 CA 001967 B
        Plaintiff,
vs.

ADELA PATRICIA
ROSENTHAL-HIDALGO,
BUS-COMM, INC., CABLE COLOR, S.A.
DE C.V., CARLOS JOSE
ROSENTHAL-HIDALGO, CESAR
AUGUSTO ROSENTHAL-HIDALGO,
CREDIFLASH, LLC, FONDO DE
INVERSIONES, S.A., PRESTADITO DE
COSTA RICA, S.A.,

      Defendants.
__________________________________/

                                   NOTICE OF REMOVAL

        Defendants, BUS-COMM, INC. (“Bus-Comm”) and CREDIFLASH, LLC (“Crediflash”),

pursuant to 28 U.S.C. §§ 1441(b) and 1446, give notice of their removal to the United States

District Court for the District of Columbia of this proceeding, filed in the Superior Court of the

District of Columbia, under the caption Quinn Emanuel Urquhart & Sullivan, LLP vs. Adela

Patricia Rosenthal-Hidalgo, et al., Case No. 2019 CA 001967 B. Bus-Comm and Crediflash

further state:

        1.        Plaintiff filed the Complaint on March 25, 2019. Defendants Bus-Comm and

Crediflash were served on April 8, 2019. A copy of the Complaint and Summonses are attached

as Exhibit A.

        2.        Crediflash and Bus-Comm remove this case based upon federal diversity

jurisdiction under 28 U.S.C. § 1332.



                                                1
               Case 1:19-cv-01331 Document 1 Filed 05/07/19 Page 2 of 3



       3.       The amount in controversy exceeds $75,000.00. Specifically, Plaintiff’s Prayer for

Relief requests “compensatory and consequential damages of at least $959,000.” [Complaint at

pg. 32, ¶1].

       4.       There is complete diversity of citizenship because the Plaintiff is a citizen of

California while the Defendants are all citizens of either Florida or various foreign states. Plaintiff

is California limited liability partnership with its principle place of business in Los Angeles,

California. Defendants Adela Patricia Rosenthal-Hidalgo, Carlos Jose Rosenthal-Hidalgo, and

Cesar Augusto Rosenthal-Hidalgo are citizens and residents of the Republic of Honduras.

[Complaint at pg. 3, and pg. 4 ¶3]. Defendants Cable Color, S.A. de C.V. are Fondo de Inversiones,

S.A. are businesses based in the Republic of Honduras. [Complaint at pg. 3, and pg. 4 ¶3].

Defendant Bus-Comm, Inc. is a Florida corporation. [Complaint at pg. 3, and pg. 4 ¶3]. Defendant

Crediflash, LLC is a Florida limited liability corporation. [Complaint at pg. 3, and pg. 4 ¶3].

Defendant Prestadito de Costa Rica, S.A. is a business based in the Republic of Costa Rica.

       5.       Pursuant to 28 U.S.C. § 1446(d), will promptly give written notice of the Notice of

Removal to counsel for all parties and file a copy of same with the Clerk of the Superior Court of

the District of Columbia.

       6.       The undersigned notes that Attorney Jose Teurbe-Tolon, Esq. will be the primary

attorney for Crediflash, LLC. and Luis Fernandez, Esq. will be the primary attorney for Bus-

Comm, Inc. Both attorneys will be filing motions to appear pro hac vice immediately and will

enter the appropriate appearance based on the client’s defenses. The undersigned, Victor E. Rocha,

Esq. will serve as local counsel.




                                                  2
Case 1:19-cv-01331 Document 1 Filed 05/07/19 Page 3 of 3




                   LAW OFFICES OF VICTOR E. ROCHA, P. A.
                   990 Biscayne Blvd, Suite O-903
                   Miami, FL 33132
                   PH: (305) 774-9111
                   FX: (305) 514-0987
                   Email: vicrocha@comcast.net

                   BY: /S/ Victor E. Rocha
                   Victor E. Rocha, Esq.
                   DC Bar No.:993638

                  XANDER LAW GROUP, P.A.
                  One NE 2nd Avenue, Suite 200
                  Miami, Florida 33132
                  Tel: (305) 767-2001
                  Fax: (855) 926-337
                  jose@xanderlaw.com
                  david@xanderlaw.com

                   By: /s/ Jose Teurbe-Tolon
                   Jose Teurbe-Tolon
                   Fla. Bar No. 87791

                   LUIS FERNANDEZ, P.A.
                   2250 SW 3 Avenue, suite 303
                   Miami, Florida 33129
                   Tel: (305) 854-5955
                   Fax: (305) 854-5324
                   lfernandezlaw@aol.com

                   By: /s/ Luis Fernandez
                   Luis Fernandez
                   Fla. Bar No. 271578




                             3
